DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4, 16, 18 objected to because of the following informalities:  
Claim 4 ends with a semi-colon should be corrected to a period.  
Claim 16 ends with a comma should be corrected to a period. 
Claim 18 ends with a comma should be corrected to a period. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2011/0057189 to Jeong et al (“Jeong”).
As to Claim 1, Jeong teaches a display panel comprising: a first metal layer (The lower gate electrode 211C can be disposed on the upper substrate 210, see ¶ 0056; Figure 2 illustrates lower gate electrode 211C [first metal layer]); 
a first insulating layer covering the first metal layer (The blocking insulating layer 230 [first insulating layer]...covering the lower gate electrode 211C [first metal layer], see ¶ 0056; Figure 2 illustrates blocking insulating layer covering the lower gate electrode); 
a semiconductor layer disposed on the first insulating layer (The semiconductor layer 254C [semiconductor layer] disposed on the blocking insulating layer 230 [first insulating layer], see ¶ 0057; Figure 2 illustrates semiconductor layer disposed on blocking insulating layer); 
a second insulating layer disposed on the first insulating layer and covering the semiconductor layer (The gate insulating layer 240 [second insulating layer] may be disposed on the semiconductor layer 254C [semiconductor layer], see ¶ 0050; Figure 2 illustrates gate insulating layer 240 disposed on the semiconductor layer 254C and blocking insulating layer 230); and 
a second metal layer disposed on the second insulating layer (The upper gate electrode 224C [second metal layer] may overlap the semiconductor layer 254C of the gate insulating layer 240 [second insulating layer], see ¶ 0051; Figure 2 illustrates upper gate electrode 224C may overlap the gate insulating layer 240), 
wherein the first metal layer comprises a bottom gate electrode of a driving element (The upper substrate is facing the lower substrate and an infrared ray sensing transistor and a readout transistor being connected to the infrared ray sensing transistor are provided on the upper substrate, and the readout transistor [driving transistor] is provided to transmit a signal, see ¶ 0011; The readout transistor TrC may include a semiconductor layer 254C...a source electrode 273C, a drain electrode 275C, a gate insulating layer 240, a lower gate electrode 211C, and an upper gate electrode 224C, see ¶ 0055; The lower gate electrode 211C can be disposed on the upper substrate 210, see ¶ 0056), 
wherein the second metal layer comprises a top gate electrode of the driving element connected to the bottom gate electrode through a first contact hole penetrating the second insulating layer and the first insulating layer (The gate insulating layer 240 [second insulating layer] may have a contact hole 225C [first contact hole] for connecting the lower gate electrode 211C [bottom gate electrode] to the upper gate electrode 224C [top gate electrode]. The upper gate electrode 224C may overlap the semiconductor layer 254C on the gate insulating layer 240, and can be connected to the lower gate electrode 211C through the contact hole 225C, see ¶ 0060-0061; Figure 2 illustrates contact hole 225C connects the upper gate electrode 224C and the lower gate electrode 211C by penetrating the gate insulating layer 240 and the blocking insulating layer 230), and
wherein the semiconductor layer comprises a semiconductor channel of the driving element overlapping with the top gate electrode and the bottom gate electrode (The upper gate electrode 224C [second metal layer] may overlap the semiconductor layer, see ¶ 0051; The semiconductor layer 254C [semiconductor layer] disposed on the blocking insulating layer 230 [first insulating layer], see ¶ 0057; The blocking insulating layer 230 [first insulating layer]...covering the lower gate electrode 211C [first metal layer], see ¶ 0056).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0057189 to Jeong et al (“Jeong”) in view of U.S. Patent Publication 2021/0343238 to Okabe et al (“Okabe”). 
As to Claim 2, Jeong depending on Claim 1, Jeong does not expressly disclose a pixel circuit connected to a data line to which a data voltage is supplied, a gate line to which a gate signal is supplied, a VDD line to which a pixel driving voltage is supplied and an REF line to which a reference voltage is supplied. Okabe teaches a pixel circuit connected to a data line to which a data voltage is supplied  (pixel circuit 15 corresponding to the...j’th data signal line Dj, see ¶ 0068; Fig. 4), a gate line to which a gate signal is supplied (pixel circuit 15 corresponding to the i’th scanning signal line Gi, see ¶ 0068; Fig. 4), a VDD line to which a pixel driving voltage is supplied (the drive transistor T1 is connected at a gate terminal to the high-level power supply line ELVDD via the holding capacitor Cst, see ¶ 0070) and an REF line to which a reference voltage is supplied (the drive transistor T1 is connected...to the initialization voltage supply line Vini via the first initialization transistor T4, see ¶ 0070).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong with Okabe to teach a pixel circuit connected to a data line to which a data voltage is supplied, a gate line to which a gate signal is supplied, a VDD line to which a pixel driving voltage is supplied and an REF line to which a reference voltage is supplied. The suggestion/motivation would have been in order for the pixel circuits to be configured such that voltages on gate terminals of drive transistors, i.e., voltages that are being held by holding capacitors, are initialized to a predetermined level, and thereafter the holding capacitors are charged with data voltages via drive transistors in diode connection (see ¶ 0007). 
As to Claim 3, Jeong and Okabe depending on Claim 2, Okabe teaches wherein the pixel circuit comprises: a first switch element configured to apply the data voltage to the top and bottom gate electrodes of the driving element in response to the gate signal (Figure 4 illustrates the data line Dj applying a signal to the top and bottom gate electrodes (TG and BG) of transistor T1 through transistor T2 [first switch element]); a second switch element configured to apply the reference voltage to a source electrode of the driving element in response to the gate signal (Figure 4 illustrates initialization voltage Vini is provided to a source terminal of driving transistor T1 through transistors T6 and T7 [second switch element]); and a light emitting element driven by the driving element (The drive transistor T1 is connected at a drain terminal to an anode of the organic EL element OL via the second emission control transistor T6, see ¶ 0070), wherein the pixel driving voltage is applied to a drain electrode of the driving element (the drive transistor T1 is connected at a source terminal to the corresponding data signal line Dj via the write control transistor T2 and also to the high-level power supply line ELVDD via the first emission control transistor T5. The drive transistor T1 is connected at a drain terminal to an anode of the organic EL element OL via the second emission control transistor T6, see ¶ 0070).  
As to Claim 4, Jeong and Okabe depending on Claim 3, Okabe teaches
wherein the first metal layer comprises: a first-first power line pattern to which the pixel driving voltage is applied (there is a power supply line for supplying a high-level power supply voltage ELVDD [first-first power line pattern] to drive organic EL elements, see ¶ 0054); a bottom gate electrode pattern including the bottom gate electrode of the driving element (the drive transistor T1 includes...the bottom gate electrode BG, see ¶ 0072) and a bottom electrode of a capacitor connected to the bottom gate electrode (Figure 4 illustrates a bottom electrode of the capacitor Cst connected to the bottom gate electrode (BG) of the driving transistor T1); and a data line pattern including the data line (pixel circuit 15 corresponding to the...j’th data signal line Dj, see ¶ 0068; Fig. 4).  
Claim(s) 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0057189 to Jeong et al (“Jeong”) in view of U.S. Patent Publication 2021/0343238 to Okabe et al (“Okabe”) in further view of U.S. Patent Publication 2021/0210014 to Kim et al (“Kim”). 
As to Claim 5, Jeong and Okabe depending on Claim 3, Jeong and Okabe do not expressly disclose wherein the second metal layer comprises: a top gate electrode pattern that includes the top gate electrode of the driving element and a top electrode of the capacitor connected to the top gate electrode and overlaps with the first contact hole; a gate line pattern including the gate line. Kim teaches wherein the second metal layer comprises: a top gate electrode pattern that includes the top gate electrode of the driving element and a top electrode of the capacitor connected to the top gate electrode and overlaps with the first contact hole (The second capacitor electrode CE2 [top electrode of the capacitor] may overlap the first gate electrode GE1 (or the first capacitor electrode CE1), and may constitute the storage capacitor Cst described with reference to FIG. 2 together with the first gate electrode GE1 (top gate electrode)...The second capacitor electrode CE2 may include an opening exposing the first gate electrode GE1 at a central portion thereof, see ¶ 0135; Figure 3 illustrates the second capacitor electrode CE2 connected to first gate electrode GE1 through contact hole CNT).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong and Okabe with Kim to teach wherein the second metal layer comprises: a top gate electrode pattern that includes the top gate electrode of the driving element and a top electrode of the capacitor connected to the top gate electrode and overlaps with the first contact hole; a gate line pattern including the gate line. The suggestion/motivation would have been in order to constitute the storage capacitor Cst with the first gate electrode (see ¶ 0135).
As to Claim 6, Jeong and Okabe depending from Claim 4, Jeong teaches
wherein the semiconductor layer comprises: a first semiconductor pattern that includes the semiconductor channel of the driving element (The readout transistor TrC [driving element] may include a semiconductor layer 254C, see ¶ 0055), a semiconductor channel of the second switch element, a source electrode and drain electrode of the second switch element (the visible light sensing transistor TrV [second switch element] may include a semiconductor layer 254V... a source electrode 273V, a drain electrode 275V, see ¶ 0064), and a second semiconductor pattern that includes a semiconductor channel of the first switch element, a source electrode and drain electrode of the first switch element, and overlaps with the first contact hole (the infrared sensing transistor TrI may include a semiconductor layer 254I...a source electrode 273I, a drain electrode 275I, see ¶ 0040; The upper gate electrode 224I may overlap the semiconductor layer 254I of the gate insulating layer 240, and can be connected to the lower gate electrode 211I through the contact hole 225I, see ¶ 0051),
Jeong and Okabe do not expressly disclose an intermediate electrode of the capacitor connected to the semiconductor channel of the driving element, the source electrode and drain electrode of the driving element; a first-second power line through which the pixel driving voltage is applied and overlaps with a second contact hole, wherein the first-first power line and the first-second power line cross each other with the first insulating layer interposed therebetween.
Kim teaches an intermediate electrode of the capacitor connected to the semiconductor channel of the driving element, the source electrode and drain electrode of the driving element (The second capacitor electrode CE2 [top electrode of the capacitor] may overlap the first gate electrode GE1 (or the first capacitor electrode CE1), and may constitute the storage capacitor Cst described with reference to FIG. 2 together with the first gate electrode GE1 (top gate electrode)...The second capacitor electrode CE2 may include an opening exposing the first gate electrode GE1 at a central portion thereof, see ¶ 0135; Figure 3 illustrates the second capacitor electrode CE2 connected to first gate electrode GE1 through contact hole CNT and the active layer ACT connected to second capacitor electrode CE2),
Kim teaches a first-second power line through which the pixel driving voltage is applied and overlaps with a second contact hole (Figure 3 illustrates third power line PL3 through which the data voltage is supplied through data line Dj is connected to PL3 via a contact hole), wherein the first-first power line and the first-second power line cross each other with the first insulating layer interposed therebetween (the interlayer insulating layer ILD may be interposed between the first gate electrode GE1 and the first power source line PL1, see ¶ 0158; Figure 3 illustrates first power line PL1 [first-first power line] and third power line PL3 [first-second power line] intersect one another with an insulating layer therebetween).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong and Okabe with Kim to teach an intermediate electrode of the capacitor connected to the semiconductor channel of the driving element, the source electrode and drain electrode of the driving element; a first-second power line through which the pixel driving voltage is applied and overlaps with a second contact hole, wherein the first-first power line and the first-second power line cross each other with the first insulating layer interposed therebetween. The suggestion/motivation would have been in order for the power line to be disposed with the insulating layers therebetween (see ¶ 0158).
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0057189 to Jeong et al (“Jeong”) in view of U.S. Patent Publication 2021/0343238 to Okabe et al (“Okabe”) in further view of U.S. Patent Publication 2021/0210014 to Kim et al (“Kim”) and in further view of U.S. Patent Publication 2021/0217359 to Kishimoto et al (“Kishimoto”). 
As to Claim 7, Jeong, Okabe and Kim depending from Claim 6, Kim teaches a third insulating layer disposed on the first insulating layer to cover the second metal layer and the semiconductor layer (Figure 4 illustrates second interlayer insulating layer ILD2 disposed on a gate insulating layer GI to cover the gate electrode GE1 and the semiconductor layer ACT); and 
Jeong, Okabe and Kim do not expressly disclose a planarization layer disposed on the third insulating layer, wherein an anode electrode of the light emitting element is connected to the first semiconductor pattern through the second contact hole, wherein the second contact hole penetrates the planarization layer and the third insulating layer to expose the first semiconductor pattern, and wherein a portion of the first semiconductor pattern connected to the anode electrode within the second contact hole is a metalized portion of the semiconductor layer or a metal layer formed on the semiconductor layer.
Kishimoto teaches a planarization layer disposed on the third insulating layer, wherein an anode electrode of the light emitting element is connected to the first semiconductor pattern through the second contact hole (planarizing layer 30 and the second conductor layer 25a are exposed, the conductor layer 410 being filled at the interior of the contact hole 30a is formed, and thereby, the second conductor layer 25a making up the source electrode 25 [semiconductor pattern] is connected to the first electrode 41 [anode electrode] of the organic light-emitting element 40 via the conductor layer 410, see ¶ 0063; Figure 1A illustrates the planarizing layer 30 disposed on the organic insulating layer 32 [third insulating layer]), 
wherein the second contact hole penetrates the planarization layer and the third insulating layer to expose the first semiconductor pattern, and wherein a portion of the first semiconductor pattern connected to the anode electrode within the second contact hole is a metalized portion of the semiconductor layer or a metal layer formed on the semiconductor layer (the contact hole 30a [second contact hole] is formed in the planarizing layer 30, and the conductor layer 410 containing Cu or a Cu alloy having a low contact resistance with Ag or APC making up the first electrode 41 of the OLED 40 is filled into the contact hole 30a, see ¶ 0056; After the contact hole 30a is formed such that the below-described planarizing layer 30 and the second conductor layer 25a are exposed, the conductor layer 410 being filled at the interior of the contact hole 30a is formed, and thereby, the second conductor layer 25a making up the source electrode 25 is connected to the first electrode 41 of the organic light-emitting element 40 via the conductor layer 410, see ¶ 0063).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong, Okabe and Kim with Kishimoto to teach a planarization layer disposed on the third insulating layer, wherein an anode electrode of the light emitting element is connected to the first semiconductor pattern through the second contact hole, wherein the second contact hole penetrates the planarization layer and the third insulating layer to expose the first semiconductor pattern, and wherein a portion of the first semiconductor pattern connected to the anode electrode within the second contact hole is a metalized portion of the semiconductor layer or a metal layer formed on the semiconductor layer. The suggestion/motivation would have been in order to reduce the resistance between the TFT 20 and the OLED 40 (see ¶ 0056).
15.	Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0057189 to Jeong et al (“Jeong”) in view of U.S. Patent Publication 2021/0343238 to Okabe et al (“Okabe”) in further view of U.S. Patent Publication 2021/0210014 to Kim et al (“Kim”) and in further view of U.S. Patent Publication 2021/0217359 to Kishimoto et al (“Kishimoto”) and in further view of U.S. Patent Publication 2019/0172882 to Nam et al (“Nam”).
As to Claim 8, Jeong, Okabe, Kim and Kishimoto depending from Claim 7, Jeong, Okabe, Kim and Kishimoto do not expressly disclose a first slit from which the planarization layer, the third insulating layer, the second insulating layer, and the first insulating layer are removed between one long side of the bottom gate electrode pattern and the data line pattern, wherein the anode electrode of the light emitting element covers a side surface and bottom surface of the first slit.  
Nam teaches a first slit from which the planarization layer, the third insulating layer, the second insulating layer, and the first insulating layer are removed between one long side of the bottom gate electrode pattern and the data line pattern (A lower protective film 118, a lower planarization layer 116, an interlayer protective film 124, an upper planarization layer 126, and the upper protective film 128 may be sequentially stacked on the thin film transistor 100... the lower protective film 118 formed of an inorganic insulating material may be between the thin film transistor 100 and the lower planarization layer 116 formed of an organic insulating material, and the interlayer protective film 124 formed of an inorganic insulating material, see ¶ 0047; Figure 4 illustrates a slit formed from the upper planarization layer 126, interlayer protective film layer 124 [third insulating layer], lower planarization layer 116 [second insulating layer] and lower protective film 118 [first insulating layer] sequentially stacked between data line DL1 and bottom gate electrode 104), 
wherein the anode electrode of the light emitting element covers a side surface and bottom surface of the first slit (a plurality of pixel contact holes extending through the lower planarization layer and the upper planarization layer to expose respective drain electrodes of the plurality of thin film transistors, wherein a side surface of each of the lower planarization layer and the upper planarization layer, exposed through the plurality of pixel contact holes [bottom surface of the first slit], contacts one of: the upper protective film and the plurality of pixel electrodes [anode electrode of the light emitting element], see ¶ 0009; The pixel electrode 122 may directly contact the side surface of each of the lower protective film 118, the lower planarization layer 116, the interlayer protective film 124, and the upper planarization layer 126, exposed through the pixel contact hole 120, see ¶ 0048).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong, Okabe, Kim and Kishimoto with Nam to teach a first slit from which the planarization layer, the third insulating layer, the second insulating layer, and the first insulating layer are removed between one long side of the bottom gate electrode pattern and the data line pattern, wherein the anode electrode of the light emitting element covers a side surface and bottom surface of the first slit.  The suggestion/motivation would have been in order to reduce an area occupied by the pixel contact hole and improve an aperture ratio (see ¶ 0048).
As to Claim 9, Jeong, Okabe, Kim, Kishimoto and Nam depending from Claim 8, Nam further discloses wherein a length of the first slit is substantially the same as a length of the one long side of the bottom gate electrode pattern (Figure 4 illustrates the length of the pixel contact hole 120 as substantially the same length as the gate electrode 106 [bottom gate electrode]).  
As to Claim 10, Jeong, Okabe, Kim, Kishimoto and Nam depending from Claim 9, Nam further discloses a second slit from which the first insulating layer and the second insulating layer are removed between another long side of the bottom gate electrode pattern and the first-first power line pattern, and wherein the third insulating layer covers a side surface and bottom surface of the second slit (the common pad 170 may include a common pad lower electrode 172 and a common pad upper electrode 174 connected to each other through a common contact hole 176 [second slit]. The common pad lower electrode 172 [bottom gate electrode] may be formed of the same material as the gate electrode 106 on the substrate 101. The common pad upper electrode 174 may be connected to the common pad lower electrode 172 through the common contact hole 176 formed through the gate insulating film 112 [first insulating layer] and the upper protective film 128 [second insulating layer], see ¶ 0041; Figure 4 illustrates the common contact hole 176 disposed between the common pad lower electrode 172 and the touch sensing line TSL [first-first power line] and the interlayer protective film layer 124 [third insulating layer] covers a side and bottom surface of the common contact hole 176).
As to Claim 11, Jeong, Okabe, Kim, Kishimoto and Nam depending from Claim 10, Nam further discloses wherein a length of the second slit is substantially the same as a length of the another long side of the bottom gate electrode pattern (Figure 4 illustrates the length of the common contact hole 176 as substantially the same length as another long side of the common pad lower electrode 172 [bottom gate electrode]).
15.	Claim(s) 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2021/0343238 to Okabe et al (“Okabe”) in view of U.S. Patent Publication 2011/0057189 to Jeong et al (“Jeong”) and in further view of U.S. Patent Publication 2021/0217359 to Kishimoto et al (“Kishimoto”).
As to Claim 12, Okabe teaches a display panel comprising: a driving element configured to supply a current to a light emitting element (The drive transistor T1 is connected at a drain terminal to an anode of the organic EL element OL via the second emission control transistor T6, see ¶ 0070); 
a first switch element configured to connect a data line through which a data voltage is applied to a gate electrode of the driving element in response to a gate signal from a gate line (Figure 4 illustrates the data line Dj applying a signal to the top and bottom gate electrodes (TG and BG) of transistor T1 through transistor T2 [first switch element] as gate signal Gi is applied to transistor T1 via transistor T3); 
a second switch element configured to apply a reference voltage to a source electrode of the driving element in response to the gate signal (Figure 4 illustrates initialization voltage Vini [reference voltage] is provided to a source terminal of driving transistor T1 through transistors T6 and T7 [second switch element]); and 
a capacitor connected between the gate electrode of the driving element and the source electrode of the driving element (Figure 4 illustrates the capacitor Cst between the gate electrode and the source electrode of the driving transistor T1), 
Okabe does not expressly disclose wherein the gate electrode of the driving element comprises a top gate electrode and a bottom gate electrode, and a semiconductor layer including a semiconductor channel interposed therebetween, the top gate electrode overlapping with the bottom gate electrode, 
wherein the top gate electrode is in contact with the bottom gate electrode through a first contact hole penetrating a first insulating layer between the bottom gate electrode and the semiconductor layer and a second insulating layer between the top gate electrode and the semiconductor layer; and third insulating layer covering the driving element and the first and second switch elements and a planarization layer disposed on the third insulating layer.
Jeong teaches wherein the gate electrode of the driving element comprises a top gate electrode and a bottom gate electrode, and a semiconductor layer including a semiconductor channel interposed therebetween, the top gate electrode overlapping with the bottom gate electrode (The upper gate electrode 224C [second metal layer] may overlap the semiconductor layer, see ¶ 0051; The semiconductor layer 254C [semiconductor layer] disposed on the blocking insulating layer 230 [first insulating layer], see ¶ 0057; The blocking insulating layer 230 [first insulating layer]...covering the lower gate electrode 211C [first metal layer], see ¶ 0056; Figure 3 illustrates semiconductor layer 254C disposed between the lower gate electrode 211C and upper gate electrode 224C), wherein the top gate electrode is in contact with the bottom gate electrode through a first contact hole penetrating a first insulating layer between the bottom gate electrode and the semiconductor layer and a second insulating layer between the top gate electrode and the semiconductor layer (The gate insulating layer 240 [second insulating layer] may have a contact hole 225C [first contact hole] for connecting the lower gate electrode 211C [bottom gate electrode] to the upper gate electrode 224C [top gate electrode]. The upper gate electrode 224C may overlap the semiconductor layer 254C on the gate insulating layer 240, and can be connected to the lower gate electrode 211C through the contact hole 225C, see ¶ 0060-0061; Figure 2 illustrates contact hole 225C connects the upper gate electrode 224C and the lower gate electrode 211C by penetrating the gate insulating layer 240 and the blocking insulating layer 230), and third insulating layer covering the driving element and the first and second switch elements and a planarization layer disposed on the third insulating layer (Figure 3 illustrates switches TrV and TrI [first and second switches], readout transistor TrC [driving element] and passivation layer 280 disposed on gate insulating layer 240 [third insulating layer]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Okabe with Jeong to teach wherein the gate electrode of the driving element comprises a top gate electrode and a bottom gate electrode, and a semiconductor layer including a semiconductor channel interposed therebetween, the top gate electrode overlapping with the bottom gate electrode, 
wherein the top gate electrode is in contact with the bottom gate electrode through a first contact hole penetrating a first insulating layer between the bottom gate electrode and the semiconductor layer and a second insulating layer between the top gate electrode and the semiconductor layer, and third insulating layer covering the driving element and the first and second switch elements and a planarization layer disposed on the third insulating layer. The suggestion/motivation would have been in order to form a gate insulating layer on the third source electrode and the third drain electrode, and the first source electrode and the first drain electrode (see ¶ 0013).
Okabe and Jeong do not expressly disclose wherein an anode electrode of the light emitting element is in contact with the semiconductor layer through a second contact hole penetrating a third insulating layer covering the driving element and the first and second switch elements and a planarization layer disposed on the third insulating layer.  
Kishimoto teaches wherein an anode electrode of the light emitting element is in contact with the semiconductor layer through a second contact hole penetrating a third insulating layer covering the driving element (planarizing layer 30 and the second conductor layer 25a are exposed, the conductor layer 410 being filled at the interior of the contact hole 30a is formed, and thereby, the second conductor layer 25a making up the source electrode 25 [semiconductor pattern] is connected to the first electrode 41 [anode electrode] of the organic light-emitting element 40 via the conductor layer 410, see ¶ 0063; Figure 1A illustrates the planarizing layer 30 disposed on the organic insulating layer 32 [third insulating layer]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Okabe and Jeong with Kishimoto to teach wherein an anode electrode of the light emitting element is in contact with the semiconductor layer through a second contact hole penetrating a third insulating layer.  The suggestion/motivation would have been in order to form a contact hole in the planarization film (see Abstract).
As to Claim 15, Okabe teaches a display device comprising: a display panel in which a plurality of data lines (pixel circuit 15 corresponding to the...j’th data signal line Dj, see ¶ 0068; Fig. 4), a plurality of gate lines crossing the data lines (pixel circuit 15 corresponding to the i’th scanning signal line Gi, see ¶ 0068; The display portion 11 is provided with m (where m is an integer of 2 or more) data signal lines D1 to Dm and n+1 (where n is an integer of 2 or more) scanning signal lines G0 to Gn crossing the data signal lines, see ¶ 0053), a plurality of first power lines through which a pixel driving voltage is applied (the drive transistor T1 is connected at a gate terminal to the high-level power supply line ELVDD [first power line] via the holding capacitor Cst, see ¶ 0070), a plurality of second power lines through which a reference voltage is applied, and a plurality of pixels are arranged (the drive transistor T1 is connected...to the initialization voltage supply line Vini [second power line] via the first initialization transistor T4, see ¶ 0070);
a data driver configured to supply a data voltage of pixel data through the data lines (The data-side drive circuit 30 [data driver] drives the data signal lines D1 to Dm in accordance with the data control signal Scd from the display control circuit 20, see ¶ 0056); and a gate driver configured to supply a gate signal through the gate lines (The scanning-side drive circuit 40 functions as a scanning signal line drive circuit for driving the scanning signal lines G0 to Gn, see ¶ 0057), 
wherein each of the pixels comprises: a driving element configured to supply a current to a light emitting element (The drive transistor T1 is connected at a drain terminal to an anode of the organic EL element OL via the second emission control transistor T6, see ¶ 0070); 
a first switch element configured to connect the data line through which the data voltage is applied to a gate electrode of the driving element in response to the gate signal from the gate line (Figure 4 illustrates the data line Dj applying a signal to the top and bottom gate electrodes (TG and BG) of transistor T1 through transistor T2 [first switch element] as gate signal Gi is applied to transistor T1 via transistor T3); 
a second switch element configured to apply the reference voltage lower than the pixel driving voltage to a source electrode of the driving element in response to the gate signal (Figure 4 illustrates initialization voltage Vini [reference voltage] is provided to a source terminal of driving transistor T1 through transistors T6 and T7 [second switch element]);; and 
a capacitor connected between the gate electrode of the driving element and the source electrode of the driving element (Figure 4 illustrates the capacitor Cst between the gate electrode and the source electrode of the driving transistor T1), 
Okabe does not expressly disclose wherein the gate electrode of the driving element comprises a top gate electrode and a bottom gate electrode, and a semiconductor layer including a semiconductor channel interposed therebetween, the top gate electrode overlapping with the bottom gate electrode, with, wherein the top gate electrode is in contact with the bottom gate electrode through a first contact hole penetrating a first insulating layer between the bottom gate electrode and the semiconductor layer and a second insulating layer between the top gate electrode and the semiconductor layer, and a third insulating layer covering the driving element and the first and second switch elements and a planarization layer disposed on the third insulating layer.
Jeong teaches wherein the gate electrode of the driving element comprises a top gate electrode and a bottom gate electrode, and a semiconductor layer including a semiconductor channel interposed therebetween, the top gate electrode overlapping with the bottom gate electrode (The upper gate electrode 224C [second metal layer] may overlap the semiconductor layer, see ¶ 0051; The semiconductor layer 254C [semiconductor layer] disposed on the blocking insulating layer 230 [first insulating layer], see ¶ 0057; The blocking insulating layer 230 [first insulating layer]...covering the lower gate electrode 211C [first metal layer], see ¶ 0056; Figure 3 illustrates semiconductor layer 254C disposed between the lower gate electrode 211C and upper gate electrode 224C), wherein the top gate electrode is in contact with the bottom gate electrode through a first contact hole penetrating a first insulating layer between the bottom gate electrode and the semiconductor layer and a second insulating layer between the top gate electrode and the semiconductor layer (The gate insulating layer 240 [second insulating layer] may have a contact hole 225C [first contact hole] for connecting the lower gate electrode 211C [bottom gate electrode] to the upper gate electrode 224C [top gate electrode]. The upper gate electrode 224C may overlap the semiconductor layer 254C on the gate insulating layer 240, and can be connected to the lower gate electrode 211C through the contact hole 225C, see ¶ 0060-0061; Figure 2 illustrates contact hole 225C connects the upper gate electrode 224C and the lower gate electrode 211C by penetrating the gate insulating layer 240 and the blocking insulating layer 230), and third insulating layer covering the driving element and the first and second switch elements and a planarization layer disposed on the third insulating layer (Figure 3 illustrates switches TrV and TrI [first and second switches], readout transistor TrC [driving element] and passivation layer 280 disposed on gate insulating layer 240 [third insulating layer]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Okabe with Jeong to teach wherein the gate electrode of the driving element comprises a top gate electrode and a bottom gate electrode, and a semiconductor layer including a semiconductor channel interposed therebetween, the top gate electrode overlapping with the bottom gate electrode, 
wherein the top gate electrode is in contact with the bottom gate electrode through a first contact hole penetrating a first insulating layer between the bottom gate electrode and the semiconductor layer and a second insulating layer between the top gate electrode and the semiconductor layer, and third insulating layer covering the driving element and the first and second switch elements and a planarization layer disposed on the third insulating layer. The suggestion/motivation would have been in order to form a gate insulating layer on the third source electrode and the third drain electrode, and the first source electrode and the first drain electrode (see ¶ 0013).
Okabe and Jeong do not expressly disclose wherein an anode electrode of the light emitting element is in contact with the semiconductor layer through a second contact hole penetrating a third insulating layer.
Kishimoto teaches wherein an anode electrode of the light emitting element is in contact with the semiconductor layer through a second contact hole penetrating a third insulating layer (planarizing layer 30 and the second conductor layer 25a are exposed, the conductor layer 410 being filled at the interior of the contact hole 30a is formed, and thereby, the second conductor layer 25a making up the source electrode 25 [semiconductor pattern] is connected to the first electrode 41 [anode electrode] of the organic light-emitting element 40 via the conductor layer 410, see ¶ 0063; Figure 1A illustrates the planarizing layer 30 disposed on the organic insulating layer 32 [third insulating layer]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Okabe and Jeong with Kishimoto to teach wherein an anode electrode of the light emitting element is in contact with the semiconductor layer through a second contact hole penetrating a third insulating layer.  The suggestion/motivation would have been in order to form a contact hole in the planarization film (see Abstract).
16.	Claim(s) 13-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2021/0343238 to Okabe et al (“Okabe”) in view of U.S. Patent Publication 2011/0057189 to Jeong et al (“Jeong”) and in further view of U.S. Patent Publication 2021/0217359 to Kishimoto et al (“Kishimoto”) and in further view of U.S. Patent Publication 2019/0172882 to Nam et al (“Nam”).
As to Claim 13, Okabe, Jeong and Kishimoto depending from Claim 12,  Okabe, Jeong and Kishimoto do not expressly disclose a first slit from which the planarization layer, the third insulating layer, the second insulating layer, and the first insulating layer are removed between one long side of the bottom gate electrode pattern and the data line pattern, wherein the anode electrode of the light emitting element covers a side surface and bottom surface of the first slit.  
Nam teaches a first slit from which the planarization layer, the third insulating layer, the second insulating layer, and the first insulating layer are removed between the bottom gate electrode pattern and the data line (A lower protective film 118, a lower planarization layer 116, an interlayer protective film 124, an upper planarization layer 126, and the upper protective film 128 may be sequentially stacked on the thin film transistor 100... the lower protective film 118 formed of an inorganic insulating material may be between the thin film transistor 100 and the lower planarization layer 116 formed of an organic insulating material, and the interlayer protective film 124 formed of an inorganic insulating material, see ¶ 0047; Figure 4 illustrates a slit formed from the upper planarization layer 126, interlayer protective film layer 124 [third insulating layer], lower planarization layer 116 [second insulating layer] and lower protective film 118 [first insulating layer] sequentially stacked between data line DL1 and bottom gate electrode 104), 
wherein the anode electrode of the light emitting element covers a side surface and bottom surface of the first slit (a plurality of pixel contact holes extending through the lower planarization layer and the upper planarization layer to expose respective drain electrodes of the plurality of thin film transistors, wherein a side surface of each of the lower planarization layer and the upper planarization layer, exposed through the plurality of pixel contact holes [bottom surface of the first slit], contacts one of: the upper protective film and the plurality of pixel electrodes [anode electrode of the light emitting element], see ¶ 0009; The pixel electrode 122 may directly contact the side surface of each of the lower protective film 118, the lower planarization layer 116, the interlayer protective film 124, and the upper planarization layer 126, exposed through the pixel contact hole 120, see ¶ 0048).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify  Okabe, , Jeong and Kishimoto with Nam to teach a first slit from which the planarization layer, the third insulating layer, the second insulating layer, and the first insulating layer are removed between the bottom gate electrode and the data line, wherein the anode electrode of the light emitting element covers a side surface and bottom surface of the first slit.  The suggestion/motivation would have been in order to reduce an area occupied by the pixel contact hole and improve an aperture ratio (see ¶ 0048).
As to Claim 14,  Okabe , Jeong and Kishimoto depending from Claim 12, Okabe , Jeong and Kishimoto do not expressly disclose a power line through which a pixel driving voltage is applied; and a second slit from which the first insulating layer and the second insulating layer are removed between the bottom gate electrode and the power line, wherein the third insulating layer covers a side surface and bottom surface of the second slit.  
Nam further discloses a second slit from which the first insulating layer and the second insulating layer are removed between another long side of the bottom gate electrode pattern and the first-first power line pattern, and wherein the third insulating layer covers a side surface and bottom surface of the second slit (the common pad 170 may include a common pad lower electrode 172 and a common pad upper electrode 174 connected to each other through a common contact hole 176 [second slit]. The common pad lower electrode 172 [bottom gate electrode] may be formed of the same material as the gate electrode 106 on the substrate 101. The common pad upper electrode 174 may be connected to the common pad lower electrode 172 through the common contact hole 176 formed through the gate insulating film 112 [first insulating layer] and the upper protective film 128 [second insulating layer], see ¶ 0041; Figure 4 illustrates the common contact hole 176 disposed between the common pad lower electrode 172 and the touch sensing line TSL [first-first power line] and the interlayer protective film layer 124 [third insulating layer] covers a side and bottom surface of the common contact hole 176).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify  Okabe , Jeong and Kishimoto with Nam to teach a power line through which a pixel driving voltage is applied; and a second slit from which the first insulating layer and the second insulating layer are removed between the bottom gate electrode and the power line, wherein the third insulating layer covers a side surface and bottom surface of the second slit.  The suggestion/motivation would have been in order to reduce an area occupied by the pixel contact hole and improve an aperture ratio (see ¶ 0048).
As to Claim 16, Okabe, Jeong and Kishimoto depending from Claim 15, Okabe, Jeong and Kishimoto do not expressly disclose a first slit from which the planarization layer, the third insulating layer, the second insulating layer, and the first insulating layer are removed between the bottom gate electrode and the data line. 
Nam teaches a first slit from which the planarization layer, the third insulating layer, the second insulating layer, and the first insulating layer are removed between the bottom gate electrode pattern and the data line (A lower protective film 118, a lower planarization layer 116, an interlayer protective film 124, an upper planarization layer 126, and the upper protective film 128 may be sequentially stacked on the thin film transistor 100... the lower protective film 118 formed of an inorganic insulating material may be between the thin film transistor 100 and the lower planarization layer 116 formed of an organic insulating material, and the interlayer protective film 124 formed of an inorganic insulating material, see ¶ 0047; Figure 4 illustrates a slit formed from the upper planarization layer 126, interlayer protective film layer 124 [third insulating layer], lower planarization layer 116 [second insulating layer] and lower protective film 118 [first insulating layer] sequentially stacked between data line DL1 and bottom gate electrode 104), 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Okabe, Jeong  and Kishimoto with Nam to teach a first slit from which the planarization layer, the third insulating layer, the second insulating layer, and the first insulating layer are removed between the bottom gate electrode and the data line. The suggestion/motivation would have been in order to reduce an area occupied by the pixel contact hole and improve an aperture ratio (see ¶ 0048).
As to Claim 17, Okabe, Jeong, Kishimoto and Nam depending from Claim 16, Nam teaches wherein the anode electrode of the light emitting element covers a side surface and bottom surface of the first slit (a plurality of pixel contact holes extending through the lower planarization layer and the upper planarization layer to expose respective drain electrodes of the plurality of thin film transistors, wherein a side surface of each of the lower planarization layer and the upper planarization layer, exposed through the plurality of pixel contact holes [bottom surface of the first slit], contacts one of: the upper protective film and the plurality of pixel electrodes [anode electrode of the light emitting element], see ¶ 0009; The pixel electrode 122 may directly contact the side surface of each of the lower protective film 118, the lower planarization layer 116, the interlayer protective film 124, and the upper planarization layer 126, exposed through the pixel contact hole 120, see ¶ 0048).
As to Claim 18, Okabe, Jeong and Kishimoto depending from Claim 15,  Okabe, Jeong and Kishimoto do not expressly disclose a second slit from which the first insulating layer and the second insulating layer are removed between the bottom gate electrode pattern and the first power line. Nam discloses a second slit from which the first insulating layer and the second insulating layer are removed between the bottom gate electrode pattern and the first power line (the common pad 170 may include a common pad lower electrode 172 and a common pad upper electrode 174 connected to each other through a common contact hole 176 [second slit]. The common pad lower electrode 172 [bottom gate electrode] may be formed of the same material as the gate electrode 106 on the substrate 101. The common pad upper electrode 174 may be connected to the common pad lower electrode 172 through the common contact hole 176 formed through the gate insulating film 112 [first insulating layer] and the upper protective film 128 [second insulating layer], see ¶ 0041; Figure 4 illustrates the common contact hole 176 disposed between the common pad lower electrode 172 and the touch sensing line TSL [first-first power line]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify  Okabe, Jeong  and Kishimoto with Nam to teach a second slit from which the first insulating layer and the second insulating layer are removed between the bottom gate electrode pattern and the first power line. The suggestion/motivation would have been in order to reduce an area occupied by the pixel contact hole and improve an aperture ratio (see ¶ 0048).
As to Claim 19, Okabe,  Jeong, Kishimoto and Nam depending from Claim 18, Nam discloses wherein the third insulating layer covers a side surface and bottom surface of the second slit (the common pad 170 may include a common pad lower electrode 172 and a common pad upper electrode 174 connected to each other through a common contact hole 176 [second slit], see ¶ 0041; Figure 4 illustrates the interlayer protective film layer 124 [third insulating layer] covers a side and bottom surface of the common contact hole 176).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694